FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT SFP "9 2019
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION het CUGET

“IN LISTRICT OF NC

 

UNITED STATES OF AMERICA Docket No. 3:19-mj- 3/ 7
v.

UNDER SEAL
(1) AUSTIN TYLER LITCHFIELD et al :

a_i

 

ORDER SEALING CRIMINAL COMPLAINT, ARREST WARRANTS, AND OTHER
DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Criminal
Complaint, the Arrest Warrants, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Criminal Complaint, the Arrest Warrants, the
Motion to Seal, and this Order be sealed until further order of this Court. | |

The Clerk is directed to certify copies of this Order to the United States Attorney's Office
(via email to Steven.Kaufman@usdoj. gov).

. SO ORDERED this 9" day of September 2019.

OD le

THE HONORABLE DAVID SCAYER
UNITED STATES MAGISTRATE JUDGE

 

 

 

 
